Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent No. 2018/0318888 (same patent family as WO 2017/082162A1; already of record) discloses laser cleaning, arguably ablation of part of a surface of a tire but does not disclose any pretreatment step by a laser beam prior to the ablation.  Kokubu et al. in U.S. Patent No. 6,615,649 discloses guide rollers (element 123), see column 10, lines 33-44.  Crim in U.S. Patent No. 8,330,374 discloses laser etching a portion of a tire with a laser assembly (125).  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “ A method of preparing a tire surface region, the method comprising: providing at least one or more lasers each configured to emit a laser beam …., the laser beam of each of the one or more lasers operable to precondition a region of the tire surface; rotating at least one or more regions of the tire and at least one of the laser beams to precondition one or more regions of the tire; and ablating tire surface region of the tire.”.  Dependent claims 2-10 are allowable at least for the same reason as claim 1.  Regarding claim 11, none of the references of record discloses or suggests, alone or in combination, “A system for preparing an interior surface of a tire for an adhesive, the tire including an interior cavity defined by a pair of sidewalls each including an annular bead portion, the system comprising: a turntable having a platform rotatable about a first axis, an ablation module disposed within the platform and including at least one or more lasers; … .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761